The reply filed on 06 October 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Where claims to another invention are properly added and entered in the application before the mailing of a first restriction requirement, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only (MPEP § 818.02(a)).
Further, where applicant claims two or more independent or distinct inventions and as a result of amendment to the claims, he or she cancels the claims to one or more of such inventions, leaving claims to one (originally filed) invention, and such claims are acted upon by the examiner, the claimed invention thus acted upon is elected (MPEP § 818.02(c)).  If applicant’s reply to a requirement for restriction does not expressly state the invention elected, but cancels claims to all but one of the inventions, i.e. one of the inventions originally presented before the mailing of a first restriction requirement, the remaining invention will be deemed to be the elected invention (MPEP § 818.02(d)).
The originally presented claims entered in the application before the mailing of a first restriction requirement consist of three groups, and these are the claims from which the election should have been made.  That is to say, the restriction requirement presented Group I, claims 1 — 9, drawn to a fitment assembly for one or a plurality of food or beverage containers, Group Il, claims 10 – 12, drawn to a pack comprising a fitment assembly, and Group III, claims 13 – 16, drawn to a machine for preparing a 
The claims to the newly added invention were added after the mailing of a first restriction requirement and are therefore not properly added in the application.  By cancelling all the originally presented claims and presenting claims directed to a previously non-recited invention after the mailing of a first restriction requirement applicant’s response is deemed to be a non-compliant response (MPEP § 818.02(a)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        13 January 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792